internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-168115-01 date date re corporation subsidiary state a b business c state_agency year date date date date dollar_figurex dollar_figurey dollar_figurez dear plr-168115-01 we respond to your request dated date for rulings about the federal_income_tax consequences of a proposed transaction additional information was provided in a letter dated date the information submitted for consideration is summarized below corporation is a state a nonprofit membership_organization whose approximately b members are primarily involved in business c_corporation is a holding_company and owns all of subsidiary’s outstanding shares of stock subsidiary is a state a corporation that was organized to assist corporation’s members in obtaining affordable insurance coverage and whose business is to act as a reinsurer of corporation’s members’ primary insurers due to changes in market conditions subsidiary has not written insurance policies or engaged in any business activity since year although claims have been filed annually on policies previously issued by subsidiary subsidiary’s assets currently consist almost entirely of cash or cash equivalents corporation has decided to liquidate subsidiary because the business_purpose underlying subsidiary’s creation no longer exists subsidiary has not engaged in any business activities since year and corporation has been unsuccessful in finding another insurance carrier to assume subsidiary’s liabilities subsidiary is regulated by state_agency state_agency will not allow corporation to distribute any amounts to its members including any liquidating distributions it receives from subsidiary unless the distributions are made in complete dissolution of corporation on date corporation’s board_of directors and members approved a plan_of_liquidation for subsidiary and corporation plan_of_liquidation pursuant to the plan_of_liquidation all of subsidiary’s assets will be distributed to corporation corporation will file articles of dissolution with state a and will then distribute all of its assets to its members however because subsidiary still faces the possibility of processing claims that have not yet been asserted state_agency will not allow corporation to completely dissolve subsidiary and requires that subsidiary retain a portion of its assets until such time state_agency is satisfied no other claims will be forthcoming on date subsidiary requested the permission of state_agency to distribute dollar_figurex to corporation which is approximately half the total value of all of subsidiary’s assets dollar_figurey state_agency refused to allow subsidiary to distribute dollar_figurex but did approve a distribution of dollar_figurez or about one third the total value of all of subsidiary’s assets dollar_figurey subsidiary made a liquidating_distribution of dollar_figurez to corporation on date and having adopted a plan_of_liquidation on date corporation proposes to distribute this amount to its members on or about date with respect to the plan_of_liquidation corporation and subsidiary have made the following representations a on the date corporation adopted the plan_of_liquidation corporation owned all of subsidiary’s issued and outstanding shares of common_stock and will continue to own any of subsidiary’s issued and outstanding shares plr-168115-01 b c d e f g h i j k l of common_stock through the date subsidiary is subsequently dissolved none of subsidiary’s shares have been redeemed within the three years preceding the date the plan_of_liquidation was adopted subsidiary’s assets consist almost entirely of cash and cash equivalents subsidiary substantially terminated its business activities in year in carrying out the plan_of_liquidation subsidiary will a transfer the maximum amount of assets to corporation the state_agency permits on the time table the state_agency allows and b retain only those assets for the minimum period that the state_agency requires subsidiary will not engage in any activities after the plan_of_liquidation is implemented other than paying claims submitted by subsidiary’s primary insurer as appropriate and winding up its affairs the principal assets subsidiary will hold after the plan_of_liquidation is implemented are cash and cash equivalents in an amount the state_agency requires subsidiary to retain after the plan_of_liquidation is implemented subsidiary expects to earn only nominal amounts of income in the form of investment_income to preserve the assets the state_agency requires it to retain subsidiary will not invest its retained cash with the expectation or goal of earning substantial investment_income after the plan_of_liquidation is implemented subsidiary will not bear any expenses other than payments on future claims and administrative expenses associated with subsidiary’s required existence subsidiary will not benefit financially from or be burdened financially by the prosecution or defense of any lawsuits or legal claims following its liquidation other than the possible payment of yet unasserted claims subsidiary’s liquidation was not preceded and will not be followed by a reincorporation in or a transfer or sale to a recipient corporation of any of subsidiary’s assets or business where persons owning more than percent in value of subsidiary’s stock own more than percent in value of the stock of the recipient for the purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the internal_revenue_code as in effect on the date the ruling is issued as modified by sec_304 plr-168115-01 m subsidiary did not distribute any assets in_kind or sell any assets to corporation during the three years preceding the date the plan_of_liquidation was adopted n o p q r s t u v subsidiary will report all earned_income represented by assets distributed to corporation the fair_market_value of subsidiary’s assets exceeded its liabilities on the date the plan_of_liquidation was adopted and will continue to exceed its liabilities at the time any liquidating distributions are made any indebtedness between subsidiary and corporation will be settled and not canceled forgiven or discounted in connection with the transaction there has not been any indebtedness between subsidiary and corporation canceled or forgiven within the three years preceding the date the plan_of_liquidation was adopted corporation’s liquidation is intended to be in furtherance of its complete dissolution corporation’s assets consist almost entirely of subsidiary stock cash and cash equivalents after the plan_of_liquidation is adopted corporation will cease to be a going concern and corporation’s activities will be limited to the winding down of its affairs paying its debts and distributing its remaining assets to its members any liquidating_distribution a corporation member receives will be toward the complete termination of the member’s interest in corporation and not as a debtor creditor or employee of corporation prior to the liquidation neither corporation not subsidiary will purchase any property in anticipation of the proposed liquidations w corporation’s members will not lend any property to corporation x y any distributions corporation pays will be in furtherance of its liquidation corporation’s members do not intend to reincorporate all or any part of the assets corporation distributes to them nor do they intend to sell any asset or contribute any cash corporation distributes to a corporation in which the members own more than percent in value of the outstanding_stock plr-168115-01 z prior to the plan of liquidation’s adoption no corporation member purchased a corporation membership from another corporation member in anticipation of the proposed liquidation aa there are and will be at the time the plan_of_liquidation is implemented no loans outstanding between the corporation members as creditor and corporation as debtor bb the fair_market_value of corporation’s assets will exceed corporation’s liabilities and the liabilities to which its assets are subject on the date the plan_of_liquidation is implemented through the date the final liquidating_distribution is made cc there are no loans outstanding between corporation as creditor and any of its members as debtors and there will be none on the date the plan_of_liquidation is implemented through the date the final liquidating_distribution is made based solely on the information submitted and on the representations set forth above we hold as follows a person that is a member of corporation on the date the plan_of_liquidation was adopted will be a qualifying shareholder within the meaning of sec_1 b of the income_tax regulations each distribution_corporation makes to its members with respect to their membership interests after the plan_of_liquidation is adopted and ratified by its members will be treated as payment in exchange for the members’ interests under sec_331 rather than a distribution in respect of those interests accordingly a member will recognize gain_or_loss to the extent of the difference between a the sum of the amount of cash received and the fair_market_value of the other_property received and b their respective adjusted_basis in their corporation shares as provided by sec_1001 each of the series of distributions will be applied first in reduction of a member’s basis in its shares and capital_gain will be recognized after an amount equal to the member’s adjusted_basis has been fully recovered except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion on the federal tax consequences of the proposed liquidation of subsidiary this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-168115-01 it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated and to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
